DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 9, the prior art of record, alone or in combination, fails to teach at least “wherein the multi-task learning model comprises an embedding layer, a representation layer and a multi-task layer; the embedding layer embeds text content and contextual information of the news to be detected into a low-dimensional space as original data to obtain a representation of mathematical vectors of the text content and the contextual information, and inputs the mathematical vectors into the representation layer; the representation layer uses a gated recurrent unit (GRU) layer and a convolutional neural network (CNN) model to extract text features from text embedded word vectors, uses another CNN model and a context feature vector layer to extract context features from context embedded vectors, and combines the extracted text features and context features into complete features; and the multi-task layer performs joint training on authenticity detection and topic classification of the news to be detected according to the complete features so as to complete the authenticity detection task and the topic classification task simultaneously and output an authenticity tag and a topic tag.”
At best, Zhang et al (US 20200334326) teaches in ¶101 “he method 600 can further include, wherein the ML model includes an input embed layer that projects the edit and the comment to a vector space, a context embed layer to model sequential interaction between content based on the projected edit and comment, a comment-edit attention layer to model a relationship between the edit and the comment based on the modeled sequential interaction, and an output layer to determine the relationship between the edit and the comment based on the modeled relationship.”
At best, Zhong et al (US 20190130248) teaches in ¶30 “For example, the RNN layer may include a sequence of simple RNN cells, long short-term memory (LSTM) cells, gated recurrent units (GRUs), and/or the like. In some examples, the RNN layer may be bi-directional, e.g., a bi-directional LSTM (Bi-LSTM) layer. Additionally or alternately, encoding sub-layers 322 and/or 324 may include a feed-forward neural network layer, and/or may perform any other suitable transformation or set of transformation on layer input representations 312e and 314e.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669